Citation Nr: 1011466	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial (compensable) evaluation for 
service-connected inguinal adenopathy or lymphadenopathy 
disorder.  



REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to July 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In October 2007 the Board denied the Veteran's claim for 
service connection for inguinal adenopathy or lymphadenopathy 
disorder.  He appealed to the United States Court of Appeals 
for Veterans Claims (CAVC).  Based on an April 2008 Joint 
Motion for Remand, the Court remanded the appeal in May 2008 
for development in compliance with the Joint Motion.  In July 
2008, the Board granted service connection for inguinal 
adenopathy or lymphadenopathy disorder and assigned a 
noncompensable rating.  The Veteran argues that a compensable 
rating is warranted, and the appeal continues.  


FINDING OF FACT

The service-connected inguinal adenopathy or lymphadenopathy 
disorder is shown to be manifested by complaints of pain, but 
there is no evidence of related use of a support, atrophy of 
both testicles, or symptoms of urinary frequency, leakage, or 
obstructed voiding.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected inguinal adenopathy or lymphadenopathy have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.20, 4.97, including Diagnostic 
Codes (DCs) 7599-7529 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a Claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the Claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the Claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the Claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the Claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

In August 2002, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  He was provided additional notice in a 
February 2005 letter.  

As to the issue of a higher initial disability rating for the 
now service-connected inguinal adenopathy or lymphadenopathy 
disorder, an increased rating is a "downstream" issue.  Once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated.  
Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing 
Dingess).

With respect to the Dingess requirements, and for the reasons 
described below, an increased rating is being denied and 
neither a new disability rating or new effective date will be 
assigned.  As such, there is no prejudice to the Veteran with 
respect to any notice deficiencies related to the rating or 
effective date.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton, supra; see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

Next, the VCAA requires that VA make reasonable efforts to 
assist the Claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
has also been afforded a VA examination and has testified at 
a personal hearing.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In such cases, separate compensable evaluations may be 
assigned for separate periods of time, but only if such 
distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known to 
the US Court of Appeals for Veterans Claims as "staged" 
ratings.  Id. at 126; see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Specific Rating Criteria 

Although VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) does not provide rating criteria specifically for 
inguinal adenopathy or lymphadenopathy, the law provides that 
an unlisted condition may be rated analogously to a closely 
related disease or injury.  38 C.F.R. § 4.20 (2009).  
Inguinal adenopathy or lymphadenopathy is rated as benign 
neoplasms of the genitourinary system pursuant to DC 7599-
7529.  DC 7529 provides that the condition is rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38C.F.R. § 4.115; DC 7529.

The criteria enumerated under renal dysfunction are as 
follows:  Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg%; or creatinine 
more than 8mg%; or markedly decreased function of kidney or 
other organ systems, especially cardiovascular, warrants a 
100 percent evaluation.  Persistent edema and albuminuria 
with BUN 40 to 80mg%; or creatinine 4 to 8mg%; or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  Constant albuminuria with some edema; or 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101 warrants a 30 
percent evaluation.  Albumin and casts with history of acute 
nephritis; or hypertension non-compensable under diagnostic 
code 7101 warrants a zero percent evaluation.

The revised criteria enumerated under voiding dysfunction are 
as follows:  Rate particular condition as urine leakage, 
frequency, or obstructed voiding.  For continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence:  Requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.

For urinary frequency, a 40 percent evaluation may be 
assigned for daytime voiding interval less than one hour; or, 
awakening to void five or more times per night.  A 20 percent 
evaluation may be assigned for daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 10 percent evaluation may be 
assigned for daytime voiding interval between two and three 
hours, or; awakening to void two times per night.

For obstructed voiding, a 30 percent evaluation may be 
assigned for urinary retention requiring intermittent or 
continuous catheterization with marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: 1. post void residuals greater than 150cc; 2. 
uroflowmetry; markedly diminished peak flow rate (less than 
10cc/sec); 3. recurrent urinary tract infections secondary to 
obstruction; 4. stricture disease requiring periodic 
dilatation every 2 to 3 months obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.

For urinary tract infection, a rating is to be assigned as 
for renal dysfunction.  A 30 percent evaluation may be 
assigned for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  A 10 percent evaluation may be assigned when 
there is long term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent management.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the DC, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2009).  

The Court has addressed the distinction between a Veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, such as in the instant 
case, and a later claim for an increased rating.  See 
Fenderson, 12 Vet. App. at 119, 126.  The Court noted that 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
as to the primary importance of the present level of 
disability, is not necessarily applicable to the assignment 
of an initial rating following an original award of service 
connection for that disability.  Rather, the Court held that, 
at the time of an initial rating, separate ratings could be 
assigned for separate periods of time based upon the facts 
found - a practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the Claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Analysis

Essentially, the Veteran and his attorney argue that a 
compensable (staged) rating is warranted for service-
connected inguinal adenopathy or lymphadenopathy, 
particularly for the period from May 2002 until June 2007.  

Review of the records reflects that the Veteran's service 
treatment records (STRs) include multiple references to 
inguinal adenopathy or lymphadenopathy.  After separation 
from military service, a February 2002 VA outpatient medical 
report shows that the Veteran complained of a swollen knot 
area on his right groin which was present off and on for 
years.  On examination, there were no testicular masses.  
There was tenderness to palpation over the right testicle 
palpating cord.  The assessment was epididimytis on the 
right.  

A November 2002 VA outpatient medical report states that the 
Veteran complained of intermittent pain in the right groin 
area.  He reported that it could be away for 6 months or more 
and was worse with walking.  On physical examination, there 
was a 2 centimemter (cm) by 2 cm fluctuant area that was very 
tender in the right inguinal area.  The assessment was right 
lymph node swelling versus cyst.  

A June 2003 VA outpatient medical reports reflects that the 
Veteran had a noted recurrent right inguinal swelling which 
had been present for years.  On physical examination, there 
was an enlarged area, questionably a lymph node, in the right 
groin area that was non-tender.  

At a March 2004 VA Central Office hearing, the Veteran 
testified that during active service he experienced "knot 
pain" during formation marching.  He stated that he was told 
it "might just be a lymph node" that was moving up and down 
in his body.  He stated that he was not provided with a firm 
diagnosis during military service and that the pain continued 
to appear and disappear.  He stated that the knot hurt when 
he walked.

A June 2004 VA outpatient medical report reflects that the 
Veteran continued to have a swollen lymph node on the right 
groin that was chronic and tender to palpation.  On physical 
examination, there was a tender lymph node in the right groin 
that measured about 2 cm.  The assessment was isolated right 
inguinal lymphadenopathy.

In an April 2005 VA medical examination report, the examiner 
noted that the Veteran reported a history of a persistent 
right inguinal lump since military service.  On physical 
examination, there was no left inguinal lump or node present. 
In the right inguinal region there was a 1 cm nontender firm 
node.  The diagnosis was persistent right inguinal 
lymphadenopathy.

A June 2007 VA medical examination report reflects that the 
Veteran's claims file had been reviewed.  The Veteran 
reported that his tender, enlarged right inguinal lymph nodes 
had "gradually resolved during the 1990s.  He had a brief 
recurrence of one node enlargement about two years ago, 
during which time, he was having some vague urinary tract 
symptoms.  This node has also resolved as had his urinary 
tract symptoms."  On physical examination, there were no 
enlarged inguinal lymph nodes on either side.  There was a 
general ropy texture of the node chain on the right side that 
was non-tender with no indication of any other abnormality.  
The impression was no current diagnosis.  The examiner opined 
that "the current ropy texture of this region is a result of 
scarring of prior lymph nodes secondary to previous 
gonococcal infections."

Additional VA treatment records dated through late 2008 do 
not include reference to the service-connected inguinal 
adenopathy or lymphadenopathy disorder.  

It is argued by the Veteran and his attorney representative 
that a compensable rating is warranted for the period from 
May 2002 until June 2007 in that there are several references 
to tenderness and pain by the Veteran in the treatment 
records.  

The Board has considered by analogy to the rating code for 
benign neoplasms of the genitourinary system.  See 38 C.F.R. 
§ 4.115b, Code 7529.  As noted above, benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  DC 7529.  
Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the Veteran's inguinal adenopathy or 
lymphadenopathy for the period in question (since assignment 
of service connection for May 14, 2002).  In the present 
case, there is no specific evidence of urine leakage or renal 
dysfunction attributable to the Veteran's inguinal adenopathy 
or lymphadenopathy, nor is there specific evidence of voiding 
dysfunction, such as urinary frequency, obstructed voiding, 
or leakage.  His occasional complaints of pain and or 
tenderness in the records as noted above are already 
contemplated by his current zero percent rating and no 
examiner has attributed any other complaints to the service-
connected condition.  The DCs applicable to genitourinary 
disorders do not contemplate a compensable rating absent 
significant symptomatology or problems, e.g., voiding or 
renal dysfunction - neither of which is shown in this case.  
See 38 C.F.R. § 4.115a; 38 C.F.R. § 4.115b (2009).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's inguinal adenopathy or 
lymphadenopathy required no extended periods of 
hospitalization or treatment since the initiation of this 
appeal, and is not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The Veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
compensable rating for the Veteran's inguinal adenopathy or 
lymphadenopathy.  As a preponderance of the evidence is 
against the award of a compensable rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. 
App. at 55-57.


ORDER

Entitlement to an initial (compensable) rating for inguinal 
adenopathy or lymphadenopathy disorder is not warranted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


